DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance

The cited references do not disclose upon receiving a second request after a data model used for performing content matching has been switched from a first instance of a data model to a second instance of the data model, performing content matching using the second instance of the data model to determine if the issue described in the second request has been previously encountered.




After a thorough search, and in light of the prior art of record, claims 1-9, 11, 10 and 12-20 (renumbered as 1-20) are allowed.


The drawings filed 11/12/2019 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Kedia, Rishika, et al., “Predictive Analytics for Storage Management Using Time-Series Forecasting Techniques”, 2019 IEEE International Conference on Cloud Computing in Emerging Markets (CCEM), Bengaluru, India, September 19-20, 2019, pp. 40-44.
Use of Hyper-converged infrastructure (HCI) and predictive analytics for proactive identification of storage issues (page 40, section entitled I. Introduction); Time-series analysis and forecasting and the creation of a model that fits on historical data (page 41, 1st two paragraphs of section entitled Time-Series Forecasting [7] and Fig. 1); No receiving a second request after a data model used for performing content matching has been switched from a first instance of a data model to a second instance of the data model, performing content matching using the second instance of the data model to determine if the issue described in the second request has been previously encountered.


Banerjee, Amitabha, et al., “A Cloud Performance Analytics Framework to Support Online Performance Diagnosis and Monitoring Tools”, ICPE ‘19, Session 7:  Cloud Computing II, Mumbai, India, April 7-11, 2019, pp. 151-158.
Use of pre-trained Machine Learning Model ((page 152, section entitled 2 Architecture); Use of data offline for building ML models (page 156, section 4.1.3 Deriving thresholds for complex issues); No receiving a second request after a data model used for performing content matching has been switched from a first instance of a data model to a second instance of the data model, performing content matching using the second instance of the data model to determine if the issue described in the second request has been previously encountered.




US Patent Application Publications
He 	 				2019/0370398
A first machine learning model group 324 may be applied to obtain a general classification of the intent corresponding to the audio input at block 48. Feeding the raw texts and the context of the current interface to the natural language processing engine 106b to determine the query associated with the audio input further comprises: dynamically updating one or more weights associated with one or more first machine learning models at least based on the first context described above (comprised in the context information); and applying the one or more first machine learning models to the first context and at least one of: the raw texts, the pre-processed text, the tokenized texts, or the vectorized texts, to obtain an intent classification of the audio input. The first machine learning models may comprise a decision-tree-based model, a feedforward neural network model, and a graph-support vector machine (DAGSVM) model (para 0055); second machine learning model group 326 may be applied to obtain a sub-classification of the intent corresponding to the audio input at block 57. Feeding the raw texts and the context of the current interface to the natural language processing engine 106b to determine the query associated with the audio input further comprises: applying one or more second machine learning models 326 to the second context described above (comprised in the context information) and at least one of: the raw texts, the pre-processed text, the tokenized texts, or the vectorized texts to obtain a sub-classification prediction distribution of the audio input; and comparing the sub-classification prediction distribution with a preset threshold and against an intent database to obtain a sub-classification of the audio input, wherein the sub-classification corresponds to a prediction distribution exceeding the preset threshold and matches an intent in the intent database. In response to multiple prediction distributions exceeding the preset threshold, the audio input may be determined to correspond to multiple intents, and a neural network model may be applied to divide the at least one of: the raw texts, the pre-processed text, the tokenized texts, or the vectorized texts correspondingly according to the multiple intents. For each of the divided texts, the N-gram model to may be applied to obtain the corresponding intent sub-classification (para 0057); In response to determining that the intent classification and the intent sub-classification are inconsistent, the one or more first machine learning models 324, without the context of the current interface, may be re-applied at block 59 to the at least one of: the raw texts, the pre-processed text, the tokenized texts, or the vectorized texts to update the intent classification of the audio input. The inconsistency may arise when, for example, the user inputs a navigation-related audio when the current interface is not navigation (e.g., the user asks “how is the traffic to home” from the media interface). According to the flow of the first and second machine learning models, a general classification of “media” and a sub-classification of “traffic to home” may be obtained respectively and inconsistent with each other. Thus, the first machine learning models can be re-applied without the context information for adjusting the general classification (para 0069);  In various embodiments, the system 102 may obtain an audio input from a computing device, feed the audio input to one or more algorithms (incorporated by the voice recognition engine 106a and the natural language processing engine 106b) to determine a query associated with the audio input; determine if the query is related to a history activity (e.g., by the search determination engine 106e); and responsive to determining the query is related to a history activity, search historical data based on the query to determine a computing device instruction, and transmit the instruction to the computer device, causing the computing device to execute the computing device instruction. Such one or more algorithms may include machine learning models trained by using raw historical data so that the one or more machine learning models may be used to understand audio input query related to historical activities (para 0033); The intent and associated entities structured data may enable the system 102 or a third-party computing device 109 to parse the structured data and determine whether there is content in the time entity or the content of the time entity is empty. In response to determining that the content in the time entity is not empty, the system 102 or the computing device 109 may be configured to further determine whether the content of the time entity indicates a past date or time. In response to determining that the content in the time entity indicate a past date or time, the system 102 or the computing device 109 may generate a response causing at least one of the computing device 109, 110, and 111 to search historical data (e.g., history database 120 or the historical data in personal database 106d) for a past event (e.g., a music played before, a place visited before, a message reviewed or sent before, etc.) (para 0065); As shown above, the disclosed systems and methods including the multi-layer statistical based models can leverage historical data to supplement natural language processing and significantly improve the accuracy of machine-based audio interpretation. The models incorporated in the natural language processing engine 106b may be trained by labeling raw historical data (e.g., historical points-of-interest data) with tags (e.g., “intent,” “location,” “time,” etc.). Trained models then may be used to interpret audio inputs of users, and determine intent and associated entities and contents, which may indicate historical activities, events, or locations. Such accurate interpretations may be used to respond to the users accordingly, thus providing desired results (para 0070); No receiving a second request after a data model used for performing content matching has been switched from a first instance of a data model to a second instance of the data model, performing content matching using the second instance of the data model to determine if the issue described in the second request has been previously encountered.



Mueller 	 				2021/0326717
A ML pipeline is a series of processing steps that collectively operate on input data to generate an ML inference result, which may include feature and target preprocessing operations (or, a “feature preprocessing pipeline” of the overall ML pipeline, which may include use of one or more ML models) followed by an inference ML model, for example (para 0020); I.e., building of ML pipelines comprised of multiple steps or multiple ML models; No receiving a second request after a data model used for performing content matching has been switched from a first instance of a data model to a second instance of the data model, performing content matching using the second instance of the data model to determine if the issue described in the second request has been previously encountered. 


Brunets 	 				2019/0361896
Once an electronic activity is matched with a record object, a user can accept or reject the linking. Additionally, the user can change or remap the linking between the electronic activity and the record object. An indication of the acceptance, rejection, or remapping can be used to update the machine learning model or reorder the matching strategies as discussed in relation to FIGS. 11 and 12. The updated model can be used in the future linking of electronic activity to nodes and the nodes to record objects by the record object identification engine 315. To train the machine learning models, the system can scan one or more systems of record that include manually matched electronic activity and record objects. The previous manually matched data can be used as a training set for the machine learning models (para 0231); No receiving a second request after a data model used for performing content matching has been switched from a first instance of a data model to a second instance of the data model, performing content matching using the second instance of the data model to determine if the issue described in the second request has been previously encountered.


Santoso 	 				2020/0394257
In response to receiving user selection of a given historic electronic document of the first set of historic electronic documents, updating a machine learning model used to extract the term-order data based on the user selection (para 0006); Feedback from users is collected to supplement the dictionary data structure used to parse the documents (e.g., learning new vocabulary and synonyms) and to update the training of the machine learning model 116 to assign semantic meaning to the terms found in the natural language documents (para 0059); A machine learning model 116 may be used in conjunction with a secondary machine learning model 124 designed and trained to identify term formats, synonyms, and update a data dictionary. The secondary machine learning model 124 may receive feedback from users to supplement the dictionary data structure used to parse the documents (e.g., learning new vocabulary and synonyms) and to update the training of the machine learning model 116 training to assign semantic meaning to the terms found in the natural language documents (para 0063); No receiving a second request after a data model used for performing content matching has been switched from a first instance of a data model to a second instance of the data model, performing content matching using the second instance of the data model to determine if the issue described in the second request has been previously encountered.








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



July 2, 2022